Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 1 of 7

; . La. See
UNITED STATES DISTRICT COURT a |
SOUTHERN DISTRICT OF NEW YORK /

 

{
CURTIS McDANIEL, : ay

Plaintiff, : Se
. ho, FEB 1 4-20¢
-against- ee 2S OPE
PEOPLE OF THE CITY OF NEW YORK; 19-CV-7680 (AJN)
JUDGE CHARLOTTE E. DAVIDSON; JUDGE
ANN D. THOMPSON; JUDGE A. DRYSDALE; ORDER OF SERVICE
ADA BREEN LAUREN; NICHOLAS
EVANGELISTA; JULIAN FEBRES; NYPD
JANE DOE 23 PRECINCT; NYPD JANE DOE

23 PRECINCT,

 

Defendants.

 

ALISON J. NATHAN, United States District Judge:

Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.
§ 1983, alleging violations of his constitutional rights. By order dated September 5, 2019, the
Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma
pauperis.!

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma
pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 2 of 7

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits —
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief.

The Supreme Court has held that under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the
court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing
the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,
556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the
elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at
555. After separating legal conclusions from well-pleaded factual allegations, the court must
determine whether those facts make it plausible — not merely possible — that the pleader is
entitled to relief. Id.

DISCUSSION
A. Judicial and Prosecutorial Immunity

Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

2

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 3 of 7

arising out of, or related to, individual cases before the judge are considered judicial in nature.”
Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot
overcome judicial immunity.” Jd. (citations omitted). This is because “[w]ithout insulation from
liability, judges would be subject to harassment and intimidation .. . .” Young v. Selsky, 41 F.3d
47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action
brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,
injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief
was unavailable.” 42 U.S.C. § 1983.

Judicial immunity does not apply when the judge takes action “outside” his judicial
capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of
jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions
that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly
where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

Prosecutors are immune from civil suits for damages for acts committed within the scope
of their official duties where the challenged activities are not investigative in nature but, rather,
are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New
York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));
see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is
analyzed under “functional approach” that “looks to the nature of the function performed, not the
identity of the actor who performed it”). In addition, prosecutors are absolutely immune from
suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 4 of 7

Here, Plaintiff’s claims against the judges and Assistant District Attorney Breen Lauren
are based on actions within the scope of their official duties and associated with the conduct ofa
trial. Therefore, these claims are dismissed because they seek monetary relief against a defendant
who is immune from suit and as frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo v.
Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor is frivolous if it
arises from conduct that is “intimately associated with the judicial phase of the criminal
process”).

B. People of the City of New York

When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to
allege that one of the municipality’s employees or agents engaged in some wrongdoing. The
plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See
Connick v. Thompson, 131 8. Ct. 1350, 1359 (2011) (“A municipality or other local government
may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a
deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.) (quoting Monell
v. Dep t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654
F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the
plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,
and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional
rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm'rs of
Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

There are no facts in the second amended complaint suggesting that Plaintiff’s claims
arise from a municipal policy, custom, or practice. In fact, Plaintiff fails to assert any facts
against the City of New York. Accordingly, Plaintiff has failed to state a municipal liability

claim.

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 5 of 7

C. Order of Service

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”). -

To allow Plaintiff to effect service on Defendants Evangelista and Febres through the
U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service
Process Receipt and Return form (USM-285 form) for each of these defendants. The Clerk of
Court is further instructed to issue a summons and deliver to the Marshals Service all the
paperwork necessary for the Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 6 of 7

D. Doe Defendants

Because Plaintiff does not make any allegations against the two Jane Doe Defendants and
does not supply sufficient information to permit the attorney for or agent of the Doe Defendants
to identify them, the Court declines, at this time, to issue an order under Valentin v. Dinkins, 121
F.3d 72, 76 (2d Cir. 1997) (a pro se litigant is entitled to assistance from the district court in
identifying a defendant), seeking the identities of the Doe Defendants.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The following Defendants are dismissed from the action: the People of the City of New
York; Judge Charlotte D. Davidson; Judge Ann D. Thompson; Judge A. Drysdale; and Assistant
District Attorney Breen Lauren. 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Police Officers Evangelista and Febres and deliver all documents necessary to
effect service to the U.S. Marshals Service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf, Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: €\ \" ‘ ayo i \\\.
New York, New York

\J SALISON J. NATHAN
United States District Judge

 

 
Case 1:19-cv-07680-AJN Document 16-1 (Court only) Filed 01/30/20 Page 7 of 7

DEFENDANTS AND SERVICE ADDRESSES

1. Police Officer Nicholas Evangelista, Shield No. 6026
23rd Precinct
164 East 102nd Street
New York, N.Y. 10039

2. Police Officer Julian Febres, Shield No. 21740
23rd Precinct
164 East 102nd Street
New York, N.Y. 10039

 
